DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 6/1/2021 and the Terminal Disclaimer filed and approved 8/6/2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Carl A. Kukkonen III (Reg. No. 42,773) on August 3, 2021.  During the telephone conference, Mr. Kukkonen has agreed and authorized the Examiner to amend Claims 21, 31, 32, and 40 and to cancel claim 22-24, 33, and 34.

Claims
Replacing Claims 21, 31, 32, and 40 and canceling claims 22-24, 33, and 34 as following:

Claim 21:	(Currently Amended)  A system, comprising:
at least one processor; and
at least one memory including program code which when executed by the at least one processor provides operations comprising:
reducing a dimensionality of a plurality of features representative of a file set that are not distributed in a Gaussian manner, the dimensionality being reduced by generating a random projection of the plurality of features that merges, into a single dimension, two or more of the plurality of features such that the files in the file set conform to a mixture of Gaussian distributions as a result of the random projection 
detecting the presence of a plurality of clusters by applying hierarchical Dirichlet processes to the random projection of the plurality of features, wherein each cluster of the plurality of clusters corresponds to a probability distribution of the file set;
determining a generalized distance between a reduced dimension representation of a file and the clusters
determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign; and 


Claim 22:	(Canceled).

Claim 23:	(Canceled).

Claim 24:	(Canceled).

Claim 31:	(Currently Amended)  A non-transitory computer-readable storage medium including program code which when executed by at least one processor causes operations comprising:
reducing a dimensionality of a plurality of features representative of a file set that are not distributed in a Gaussian manner, the dimensionality being reduced by generating a random projection of the plurality of features that merges, into a single dimension, two or more of the plurality of features such that the files in the file set conform to a mixture of Gaussian distributions as a result of the random projection
detecting the presence of a plurality of clusters by applying hierarchical Dirichlet processes to the random projection of the plurality of features, wherein each cluster of the plurality of clusters corresponds to a probability distribution of the file set;
clusters
determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign; and
preventing the file from being accessed when the classification indicates that the file is not safe.

Claim 32:	(Currently Amended)  A method for implementation by one or more computing devices comprising:
reducing a dimensionality of a plurality of features representative of a file set that are not distributed in a Gaussian manner, the dimensionality being reduced by generating a random projection of the plurality of features that merges, into a single dimension, two or more of the plurality of features such that the files in the file set conform to a mixture of Gaussian distributions as a result of the random projection 
detecting the presence of a plurality of clusters by applying hierarchical Dirichlet processes to the random projection of the plurality of features, wherein each cluster of the plurality of clusters corresponds to a probability distribution of the file set;
determining a generalized distance between a reduced dimension representation of a file and the clusters
determining, based at least on the determined generalized distance, a classification for the file that indicates whether the file is malicious or benign; and


Claim 33:	(Canceled).

Claim 34:	(Canceled).

Claim 40:	(Currently Amended)  The method of claim 39, wherein:
the file is determined to be a malware file and/or a specific type or family of malware file when the generalized distances between the reduced dimensionality of the plurality of features representative of the file set and the clusters 
the file is determined to be a benign file, when the generalized distances between the reduced dimensionality of the plurality of features representative of the file set and the clusters 



Examiner's Statement of reason for Allowance
Claims 21, 25-32, and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system, and a non-transitory computer-readable storage medium for training a neural network adapted for classifying one or more scripts. The system may include at least one processor and at least one memory. The memory .may include program code that provides operations when executed by the at least one processor. The operations may include: reducing a dimensionality of a plurality of features representative of a file set; determining, based at least on a reduced dimensional representation of the file set, a distance between a file and the file set; and determining, based at least on the distance between the Me and the file set, a classification for the .file. Related methods and articles of manufacture, including computer program products, are also provided.
 The closest prior art, as previously recited, Ronen (US20150180890), and Irie (US5555320), are also generally directed to various aspects analyzing a file for malware.  However, none of Ronen and Irie teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21, 31, and 32.  For example, none of the cited prior art teaches or suggest the steps of reducing a dimensionality of a plurality of features representative of a file set that are not distributed in a Gaussian manner, the dimensionality being reduced by generating a random projection of the plurality of features that merges, into a single dimension, two or more of the plurality of features such that the files in the file set conform to a mixture of Gaussian distributions as a result of the random projection, wherein the files in the file set are not distributed in a Gaussian manner prior to the reducing; detecting the presence of a plurality of clusters by applying hierarchical Dirichlet processes to the random projection of the plurality of features, wherein each cluster of the plurality of clusters corresponds to a probability distribution of the file set; preventing the file from being accessed when the classification indicates that the file is not safe.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439